Case 8:21-mj-00573-DUTY Document 3 Filed 08/20/21 Page 1 of 6 Page ID #:3

                                                             i
                                       UNITED STATES DISTRICT COURT
                                      CENTRAL DISTRICT OF CALIFORNIA

        U NITED STATES OF AMERICA,                                o h rn Division
                                                Plaintiff,
                               vs.                               Case #: 8:21-MJ-00573             Out of District
                                                                 Initial App. Date: 08L~2            Affi vi
        Erik Herrera                                             Time: 2:00 PM                       Custody




                                              Defendant.         Date Filed:
                                                                 Violation: 1$ U.S.C. § 1752(a~(1)_; 40 U.S.C. § 5104
                                                                 ~~~(z~; is u.s.c. § i iz ~~~z~
                                                                 CourtSmart/Reporter: CS O8~ 2 21

  PROCEEDINGS HELD BEFORE UNITED STATES                                 CALENDAR/PROCEEDINGS SHEET
   MAGISTRATE JUDGE: Doug~s F. McCormick                                 LOCAL/OUT-OF-DISTRICT CASE




 PRESENT:          Nancy K. Boehme                   Melissa Rabbani                                / None
               ----------------------------    ------------------------------          ----------------------
                      Deputy Clerk               Assistant U.S. Attorney                    Interpreter/Language




  O Court issues Order under Fed. R. Crim. P. 5(f) concerning prosecutor's disclosure obligations; see
  Generel Order 21-02 (written order).

   Q Defendant informed of charge and right to: remain silent; appointment of counsel, if indigent; right
  to bail; bail review and Q preliminary hearing

   Q Defendant advised of consequences of false statement in financial affidavit.

   Q Attorney: Jonathan Ogata and Q DFPD, and                Appointed



  Q BAIL FIXED AT $Personal Recognizance (SEE ATTACHED COPY OF CR-i BOND FORM FOR
  CONDITIONS.)

  Q Defendant executed Waiver of Rights.

  Q Court ORDERS defendant Held to Answer to District of Columbia
  Q Bond to transfer, if bail is posted. Defendant to report on or before 08L/2021 at 1:00 pm EST by_
  Zoom. Join ZoomGov Meeting httq~:[/uscourts-dcd.zoomgov.com
 [j/16189525787?pwd=WIh3MUY5VTRZTUFSYXMSREliN2UvZz09 Meeting ID: 161 8952 5787 Passcode:
  860903 One tan mobile +16692545252,16189525787#,.,.,.,.~,~,_,860903# US(San Jose)
  + 16468287666„16189525787#,.,_,_,_A,~,.,860903# US(New York)Di           ~r your location +1 669 254 5252
  US (fan Jose) +1 646 828 7666 US (New York) +1 669 216 1590 US( an               )+1 551 285 1373 US
  Meeting ID: 161 8952 5787 Passcode: 860903
  Q RELEASE ORDER NO: 39797


                                                                                            Deputy Clerk Initials: nb~
                                                                                                             00: 10




M-5 (10/13)                    CALENDAR/PROCEEDING SHEET - LOCAL/OUT-OF-DLSTRICT CASE                        Page 1 of 1
               Case 8:21-mj-00573-DUTY Document 3 Filed 08/20/21 Page 2 of 6 Page ID #:4


                 UNITED STATES DISTRICT COURT FOR THE CENTRAL DISTRICT OF CALIFORNIA

   Case Name: United States of America v. ERIK HERRERA                                               Case No. 8:21-MJ-00573
                                                Q Defendant         [~ Material Witness

   Violation of Title and Section: 18:1752(a)(1);40:5104(e)(2);18:1512(c)(2)
                                        Summons         ~■ Out of District    ~ ~7NDER SEAL ~ Modified Date:
   Check ~o one of the five. numbered oxes below (unless one bond is to be replaced by another):
   1.   Persona Recognizance ignature n y              (~),~ Affidavit of Surety With Justification         Release No.
   2. ~ Unsecured Appearance Bond                              (Form CR-3) Signed by:                              ~~
        $                                                                                                                ,
                                                                                                                  Release to Pretrial ONLY
   3. ~ Appearance Bond                                                                                       ~ Release to Probation ONLY
                                                                                                                  Forthwith Release
        (a). ~ G1Sh Deposit (Amount or %) (Form CR-7)
                                                                         With Full Deeding of Property:

        (b). ~ Affidavit of Surety Without
               Justification (Form CR-a) Signed by:
                                                                                                                 All Conditions of Bond
                                                                                                                 (Except Clearing-Warrants
                                                                                                                 Condition) Must be Met
                                                                                                                 and Posted by:



                                                                                                                 Third-Party Custody
                                                         4, ~ Collateral Bond in the Amount of (Cash             Affidavit (Form CR-31)
                                                              or Negotiable Securities):
                                                                $                                             ~
                                                                                                              ■ Bail Fixed by Court:
                                                         5. ❑Corporate Surety Bond in the Amount of:          DFM         / nb
                                                               $                                                 (Judge /Clerk's Initials)


                                                        PRECONDITIONS TO RELEASE
        The government has requested a Nebbia hearing under 18 U.S.C. 4 3142(g)(4).
  ~ The Court has ordered a Nebbia hearing under 4 3142 (g)(4).
  ~ The Nebbia hearing is set for                                        at           ❑ a.m. ❑ p.m.

                                                  ADDITIONAL CONDITIONS OF RELEASE
In addition to the GENERAL CONDITIONS of RELEASE,the following conditions of release are imposed upon you:
[~ Submit to: ~ Pretrial Services Agency(PSA)supervision as directed by PSA; ~ Probation(USPO)supervision as directed by USPO.
                (The agency Indicated above,PSA or USPO, will be referred to below as "Supervising Agency.`~

   Surrender all passports and travel documents to Supervising Agency no later than ~~~. ~...j, ZC~Z.1                    ,sign a Declaration
    re Passport and Other Travel Documents(Form CR-3~,and do not apply for a passport or other travel document during the pendenry
    of this case.                            ~ ~ J~, ~ L~~~~~ i A
                                                                                             d~ Cam-' f
   Travel is restricted to ~~-~ ~~Si. ~ ~ q~~~ ~ ~~~.~.e~ ~~ ~~ unless prior permission is granted by Supervising
    Agenry to travel to a specific other location. Court permission is required for international travel.
   Reside as approved by Supervising Agency and do not relocate without prior permission from Supervising Agency.
   Maintain or actively seek employment and provide proof to Supervising Agenry. ~ Employment to be approved by Supervising Agency.
   Maintain or begin an educational program and provide proof to Supervising Agency.
                                                                                  Defendant's Initials:             Date: (~/Za Z l
              Case 8:21-mj-00573-DUTY Document 3 Filed 08/20/21 Page 3 of 6 Page ID #:5
   Case Name: United States of America v. ERIK HERRERA                                             Case No. 8:21-MJ-00573
                                                  Defendant       ~ Material Witness
       Avoid all contact, directly or indirectly(including by any electronic means), with any person who is a known victim or
       witness in the subject investigation or prosecution,~ including but not limited to
                                                           ;~]except
       Avoid all contact, directly or indirectly (including by any electronic means), with any known codefendants except in the presence
       ofcounsel. Notwithstanding this provision, you may contact the following codefendants without your counsel present:

      Do not possess any firearms, ammunition, destructive devices, or other dangerous weapons. ~ In order to determine compliance,
       you agree to submit to a search of your person and/or property by Supervising Agency in conjunction with the U.S. Marshal.
      Do not use or possess any identification, maIl matter, access device, or any identification-related material other than in your
       own legal or true name without prior permission from Supervising Agency. ~ In order to determine compliance, you agree
       to submit to a search of your person and/or property by Supervising Agenry in conjunction with the U.S. Marshal.
      Do not engage in telemarketing.
      Do not sell, transfer, or give away any asset valued at $                                 or more without notifying and obtaining
       permission from the Court,except
      Do not engage in tax preparation for others.
      Do not use alcohol.
      Participate in the electronic remote alcohol monitoring program as directed by Supervising Agency and abide by all the rules and
       requirements ofthe program. You must pay all or part of the costs for treatment based upon your ability to pay as determined by
       Supervising Agenry.
      Do not use or possess illegal drugs or state-authorized marijuana. ~ In order to determine compliance, you agree to
       submit to a search of your person and/or property by Supervising Agency in conjunction with the U.S. Marshal.
      Do not use for purposes ofintoxication any controlled substance analogue as defined by federal law or street, synthetic,or
       designer psychoactive substance capable ofimpairing mental or physical functioning more than minimally,except as
       prescribed by a medical doctor.
      Submit to:     drug and/or ~alcohol testing. If directed to do so, participate in outpatient treatment approved by Supervising Agenry.
       You must pay all or part of the costs for testing and treatment based upon your ability to pay as determined by Supervising Agenry.
      Participate in residential ~ drug and/or ~ alcohol treatment as directed by Supervising Agency. You must pay all or part of the costs
      of treatment based upon your ability to pay as determined by Supervising Agency. ~Release to PSA only ~Release to USPO only
      Submit to a mental health evaluation. If directed to do so, participate in mental health counseling and/or treatment approved by
      Supervising Agenry. You must pay all or part of the costs based upon your ability to pay as determined by Supervising Agency.
      Participate in the Location Monitoring Program marked below and abide by all of the requirements of the program and any indicated
      restrictions, under the direction of the Supervising Agency. You must pay all or part of the costs of the program based upon your ability
      to pay as determined by the Supervising Agency. You are financially responsible for any lost or damaged equipment.

      Location Monitoring Technology

           Location Monitoring technology at the discretion of the Supervising Agenry

      or



                                                                             Defendant's Initials: ~~`—v~ Date: ~ C~J I Z
CR-1(07/21)                              CENTRAL DISTRICT OF CALIFORNIA RELEASE ORDER AND BOND FORM               PAGE 2 OF 5
        Case 8:21-mj-00573-DUTY Document 3 Filed 08/20/21 Page 4 of 6 Page ID #:6
Case Name: United States of America v. ERIK HERRERA                                                Case No. 8:21-MJ-00573
                                               Defendant     ~ Material Witness

        Location Monitoring with a bracelet
            at the discretion of the Supervising Agency or
            Radio Frequency(RF)or
            Global Positioning System (GPS)

            Release to the Supervising Agency only or    ~ Placement of bracelet within 24 hours of release
  or


       Location Monitoring without a bracelet

           at the discretion of the Supervising Agency or

           Virtual/Biometric or

           Voice Recognition



  Restrictions

       Location Monitoring only - no residential restrictions

       Curfew -You are restricted to your residence every day:
           from                     to
           as directed by Supervising Agenry

       Home Detention -You are restricted to your residence at all times except for employment,education, religious services, medical
       needs or treatment, attorney visits, court appearances and obligations, essential needs, and
       all of which must be preapproved by the Supervising Agency
       Home Incarceration -You are restricted to your residence at all times except for medical needs or treatment, attorney visits, court
       appearances and obligations, and                                      all of which must be preapproved by the Supervising Agency


 You are placed in the third-party custody(Form CR-31)of
 Clear outstanding ~ warrants or~ DMV and traffic violations and provide proof to Supervising Agenry within                  days
  of release from custody.
 Do not possess or have access to, in the home,the workplace, or any other location, any device that offers Internet access except
 as approved by Supervising Agency. ~ In order to determine compliance, you agree to submit to a search of your person
 and/or property by Supervising Agenry in conjunction with the U.S. Marshal.
 Do not associate or have verbal, written,telephonic, electronic, or any other communication with any person who is less than
 the age of 18 except in the presence of a parent or legal guardian of the minor.
 Do not loiter or be found within 100 feet of any schoolyard, park, playground, arcade, or other place primarily used by children
 under the age of 18.
 Do not be employed by, affiliated with, own,control, or otherwise participate directly or indirectly in the operation of any daycare
 facility, school, or other organization dealing with the care, custody, or control of children under   age of 18.
                                                                           Defendant's Initials:        ~_ Date: ~ Div Z1
                                   CENTRAL DISTRICT OF               RELEASE ORDER AND                                      PAGE 3 OF 5
              Case 8:21-mj-00573-DUTY Document 3 Filed 08/20/21 Page 5 of 6 Page ID #:7
    Case Name: United States of America v. ERIK HERRERA                                                 Case No. 8:21-MJ-00573
                                                ■ Defendant
                                                ~                 ~ Material Witness

       Do not view or possess child pornography or child erotica. ~ In order to determine compliance, you agree to submit to a search
        of your person and/or property, including computer hardware and software, by Supervising Agency in conjunction with the U.S.
        Marshal.
   (~] Other conditions:

          ~A_~'~Z ~                   1    ~     ~ Isj~2,~.~.                   ~                    l~      l5 ~
      ~~'CX~ ~c.~                         U~     ~l5                     ~      VJ~-Ck~           ~ ►S ~ l.J..t.Dc's
              ~-c.S~~rz~.       1~~~                  ~. S    n~-.s~       C-~5~..~. ~~T                       ~ , i~-~ ~~~~..rt,c--~




                                               GENERAL CONDITIONS OF RELEASE

  I will appear in person in accordance with any and all directions and orders relating to my appearance in the above entitled matter as
  maybe given or issued by the Court or any judicial officer thereof, in that Court or before any Magistrate Judge thereof, or in any other
  United States District Court to whichImay be removed or to which the case maybe transferred.

  I will abide by any judgment entered in this matter by surrendering myself to serve any sentence imposed and will obey any order or
  direction in connection with such judgment as the Court may prescribe.

  I will immediately inform my counsel of any change in my contact information, including my residence address and telephone number,
  so thatImay be reached at all times.

  I will not commit a federal, state, or local crime during the period of release.

  I will not intimidate any witness, juror, or officer of the court or obstruct the criminal investigation in this case. Additionally,I will not
  tamper with, harass, or retaliate against any alleged witness, victim, or informant in this case. I understand that if I do so, I may be
  subject to further prosecution under the applicable statutes.

  I will cooperate in the collection of a DNA sample under 42 U.S.C. § 14135a.




                                                                                     Defendant's Initials: ~~—~ Date: g !J✓ 2~
CR-1(07/21)                               CENTRAL DISTRICT OF CALIFORNIA               ORDER AND BOND FORM                          PAGE 4 OF 5
              Case 8:21-mj-00573-DUTY Document 3 Filed 08/20/21 Page 6 of 6 Page ID #:8
      Case Name: United States of America v. ERIK HERRERA                                                 Case No. 821-MJ-00573
                                                  0Defendant            ~ Material Witness


                                     ACKNOWLEDGMENT OF DEFENDANT/MATERIAL WITNESS

     As a condition of my release on this bond, pursuant to Title 18 of the United States Code,I have read or have had interpreted
                                                                                                                                   to me
     and understand the general conditions of release, the preconditions, and the additional conditions of release and agree to
                                                                                                                                comply with
     all conditions of release imposed on me and to be bound by the provisions of Local Criminal Rule 46-6.

     Furthermore, it is agreed and understood that this is a continuing bond (including any proceeding on appeal or review) which will
     continue in full force and effect until such time as duly exonerated.

     I understand that violation of any of the general and/or additional conditions of release of this bond may result in a revocation of
     release, an order of detention, and a new prosecution for an additional offense which could result in a term of imprisonment and/or
     fine.

     I further understand that if I fail to obey and perform any of the general and/or additional conditions of release of this bond,this bond
     may be forfeited to the United States of America. If said forfeiture is not set aside,judgment maybe summarily entered in this
     Court against me and each surety,jointly and severally,for the bond amount,together with interest and costs. Execution ofthe
     judgment maybe issued or payment secured as provided by the Federal Rules of Criminal Procedure and other laws of the
     United States,and any cash or real or personal property or the collateral previously posted in connection with this bond may be
     forfeited.




     Date                                  Si ature ofDefendant/Material Witness                           Telephone Number




     City and State(DO NOTINCLUDE ZIP CODE)



        Check ifinterpreter is used: I have interpreted into the                                                    language this entire form
         and have been told by the defendant that he or she understands all of it.



    Interpreter's Signature                                                                           Date



     Approved:
                              United States District Judge /Magistrate Judge                          Date

     Ifcash deposited: Receipt #                                for $


   (This bond may require surety agreements and affidavits pursuant to Local Criminal Rule 46.)




                                                                                  Defendant's Initials:    ~~f/'      Date:    ~(Z~ I Z
CR-1(07/21)                               CENTRAL DISTRICT OF CALIFORNIA RELEASE ORDER AND BOND FORM                               PAGE 5 OF 5
